EXHIBIT 10.06

PURCHASE AND TERMINATION AGREEMENT

BY AND AMONG

FOX ENTERTAINMENT GROUP, INC.,

FOX US MOBILE HOLDINGS, INC.,

US MOBILE HOLDINGS, LLC,

FOX DUTCH MOBILE B.V.,

JAMBA NETHERLANDS MOBILE HOLDINGS GP B.V.,

NETHERLANDS MOBILE HOLDINGS C.V.,

VERISIGN, INC.,

VERISIGN US HOLDINGS, INC.,

VERISIGN NETHERLANDS MOBILE HOLDINGS B.V.

AND

VERISIGN SWITZERLAND S.A.

DATED AS OF OCTOBER 6, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I PURCHASE OF VERISIGN JOINT VENTURE INTERESTS

   2

1.1

 

Purchase and Sale

   2

1.2

 

Settlement Payment

   2

1.3

 

Adjustment of Settlement Payment Amount

   3

1.4

 

Ownership Following Purchase Transactions

   3

ARTICLE II CLOSING

   4

2.1

 

Closing

   4

2.2

 

Deliveries by the VeriSign Parties at Closing

   4

2.3

 

Deliveries by the Fox Parties at the Closing

   5

2.4

 

Deliveries of the Joint Ventures at Closing

   6

2.5

 

Deliveries of the Netherlands GP at Closing

   7

2.6

 

Additional Closing Deliveries

   7

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE VERISIGN PARTIES

   7

3.1

 

Corporate Organization

   7

3.2

 

Authorization of Agreement

   8

3.3

 

Conflicts; Consents of Third Parties

   8

3.4

 

Title to VeriSign Interests

   9

3.5

 

Legal Proceedings

   9

3.6

 

Knowledge of Liabilities

   9

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE FOX PARTIES

   9

4.1

 

Corporate Organization

   9

4.2

 

Authorization of Agreement

   10

4.3

 

Conflicts; Consents of Third Parties

   10

4.4

 

Legal Proceedings

   11

4.5

 

Knowledge of Liabilities

   11

ARTICLE V COVENANTS

   11

5.1

 

Further Assurances

   11

5.2

 

Confidentiality

   11

5.3

 

Publicity

   11

5.4

 

Non-Compete

   12

5.5

 

Non-Solicitation

   13

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

5.6

 

Release by Fox Parties

   13

5.7

 

Release by VeriSign Parties

   14

5.8

 

Releases Generally

   15

5.9

 

Indemnification by Fox and the Joint Ventures; Cooperation On Claims

   15

5.10

 

Termination and Amendment of Certain Agreements

   16

5.11

 

Access

   17

5.12

 

Records

   17

ARTICLE VI MISCELLANEOUS

   18

6.1

 

Survival

   18

6.2

 

Expenses

   18

6.3

 

Governing Law

   18

6.4

 

Submission to Jurisdiction; Consent to Service of Process

   18

6.5

 

Entire Agreement; Amendments and Waivers

   19

6.6

 

Notices

   19

6.7

 

Severability

   20

6.8

 

Specific Performance

   20

6.9

 

Binding Effect; No Third-Party Beneficiaries

   20

6.10

 

Assignment

   21

6.11

 

Counterparts

   21

6.12

 

Joint Preparation

   21

6.13

 

Certain Definitions

   21

 

ii



--------------------------------------------------------------------------------

Exhibits

   Exhibit A    First Amendment to Gateway Services Agreement Exhibit B-1   
Amended and Restated Limited Partnership Agreement of the Netherlands Joint
Venture Exhibit B-2    Amended and Restated Articles of Association of the
Netherlands GP Exhibit B-3    Amended and Restated LLC Agreement of the U.S.
Joint Venture Exhibit C    David Singer Letter Exhibit D    Larry Friedman
Letters

Schedules

   Schedule A    Settlement Payment Amount Schedule B    Current VeriSign
Managers Schedule C    Current Fox Managers

 

iii



--------------------------------------------------------------------------------

PURCHASE AND TERMINATION AGREEMENT

THIS PURCHASE AND TERMINATION AGREEMENT is entered into as of October 6, 2008
(this “Agreement”), by and among Fox Entertainment Group, Inc., a Delaware
corporation (“Fox”), Fox US Mobile Holdings, Inc., a Delaware corporation and a
wholly owned subsidiary of Fox (“Fox Mobile Holdings”), Fox Dutch Mobile B.V., a
Netherlands B.V. that is a wholly owned subsidiary of Fox Dutch Mobile Holdings
C.V. (“Fox Dutch Mobile” and together with Fox Mobile Holdings, the “Fox
Purchasing Entities”), VeriSign, Inc., a Delaware corporation (“VeriSign”),
VeriSign Switzerland S.A., a Swiss company and a wholly owned subsidiary
indirectly owned by VeriSign (“VeriSign Swissco”), VeriSign US Holdings, Inc., a
Nevada corporation and a wholly owned subsidiary of VeriSign (“VeriSign
Holdings”), VeriSign Netherlands Mobile Holdings B.V., a Netherlands B.V. and a
wholly owned subsidiary of VeriSign Swissco (“VeriSign Netherlands Mobile
Holdings” and together with VeriSign Swissco and VeriSign Holdings, the
“VeriSign Selling Entities”), Jamba Netherlands Mobile Holdings GP B.V., a
Netherlands B.V. (the “Netherlands GP”), US Mobile Holdings, LLC, a Delaware
limited liability company (the “U.S. Joint Venture”) and Netherlands Mobile
Holdings C.V., a Netherlands C.V. (the “Netherlands Joint Venture” and together
with the U.S. Joint Venture, the “Joint Ventures”).

W I T N E S S E T H:

WHEREAS, VeriSign indirectly owns forty nine percent (49%) and Fox indirectly
owns fifty one percent (51%) of the equity interests in the Joint Ventures,
which Joint Ventures own and operate, among other things, the businesses
conducted under the Jamba! (outside the U.S.) and Jamster (within the U.S.)
brand names;

WHEREAS, Fox desires to purchase (indirectly) and VeriSign desires to sell
(indirectly) all of its equity interests in the Joint Ventures at Closing; and

WHEREAS, the Parties desire to amend and/or terminate certain agreements entered
into in connection with the formation of the Joint Ventures and to release each
other from certain Liabilities.

NOW, THEREFORE, in consideration of the forgoing and the mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
hereby as follows:



--------------------------------------------------------------------------------

ARTICLE I

PURCHASE OF VERISIGN JOINT VENTURE INTERESTS

1.1 Purchase and Sale. On the terms and subject to the conditions of this
Agreement, on the Closing Date, the applicable parties set forth below shall pay
to the applicable VeriSign Parties an aggregate amount of $193,274,189 (One
Hundred Ninety Three Million Two Hundred Seventy Four Thousand One Hundred
Eighty Nine Dollars) (the “Purchase Price”), consisting of the Netherlands JV
Purchase Amount, the Netherlands GP Purchase Amount and the U.S. JV Purchase
Amount, pursuant to the following transactions (the “Purchase Transactions”),
which shall occur in the order stated:

(a) Fox Dutch Mobile shall purchase all of VeriSign Netherlands Mobile Holdings’
interest, free and clear of all Liens, in the Netherlands Joint Venture, which
represents forty eight and ninety-five one hundredths percent (48.95%) of the
interests in the Netherlands Joint Venture (the “VeriSign Netherlands JV
Interests”) as set forth in Schedule A of the Joint Venture Agreement, and
VeriSign Netherlands Mobile Holdings shall sell the same to Fox Dutch Mobile, in
exchange for cash in an amount equal to $108,123,104 (One Hundred Eight Million
One Hundred Twenty Three Thousand One Hundred Four Dollars) (the “Netherlands JV
Purchase Amount”);

(b) Fox Dutch Mobile shall purchase all of VeriSign Swissco’s interest, free and
clear of all Liens, in the Netherlands GP, which represents forty nine percent
(49%) of the interests in the Netherlands GP (the “VeriSign Netherlands GP
Interests”), and VeriSign Swissco shall sell the same to Fox Dutch Mobile, in
exchange for cash in an amount equal to $110,442 (One Hundred Ten Thousand Four
Hundred Forty Two Dollars) (the “Netherlands GP Purchase Amount”); and

(c) Fox Mobile Holdings shall purchase all of VeriSign Holdings’ interest, free
and clear of all Liens, in the U.S. Joint Venture, which represents forty nine
percent (49%) of the interests in the U.S. Joint Venture (the “VeriSign U.S. JV
Interests”), and VeriSign Holdings shall sell the same to Fox Dutch Mobile
Holdings, in exchange for cash in an amount equal to $85,040,643 (Eighty Five
Million Forty Thousand Six Hundred Forty Three Dollars) (the “U.S. JV Purchase
Amount”).

1.2 Settlement Payment. On the terms and subject to the conditions of this
Agreement, on the Closing Date the applicable VeriSign Parties, Fox Parties
and/or the Joint Ventures and/or their applicable Subsidiaries shall make the
payments set forth on Schedule A (the “Settlement Payment Amount”) , which
includes payment in full of all principal, interest and any other amounts owing
under the Jamba Mobile Holdings Note, in settlement and discharge of the
payments and other Liabilities reflected thereon that may be owning between the
parties as of the date hereof or, with respect to payments and other Liabilities
arising under the Gateway Services Agreement, as of August 31, 2008. Upon
payment of the Purchase Price and, subject to Section 1.3, the Settlement
Payment Amount, the VeriSign Parties, the Fox Parties and the Joint Ventures
shall have no further Liability to each other in respect of the matters subject
to the Settlement Payment Amount and shall be released and discharged therefrom
and from any other VeriSign Released Matters and the Fox Released Matters, as
applicable, in accordance with and subject to the provisions of Section 5.6 and
Section 5.7 hereof; provided that the foregoing shall not limit the obligation
of the Joint Ventures to make payment to the VeriSign Parties of fees and other
amounts due in respect of services performed by the VeriSign Parties (i) from
September 1, 2008 to the date hereof under and in accordance with the terms of
the Gateway Services Agreement and (ii) following the date hereof under and in
accordance with the terms of the Gateway Services Agreement as amended by the
First Amendment to Gateway Services Agreement.

 

2



--------------------------------------------------------------------------------

1.3 Adjustment of Settlement Payment Amount. The Parties acknowledge and agree
that the amounts indicated as due with respect (only) to the four (4) items
marked with an “*” in Schedule A (the “Provisional Items”) represent estimates
of the amounts actually due in respect of the Provisional Items as of August 31,
2008 under the Gateway Services Agreement (as in effect as of the date hereof).
As soon as practicable after the Closing Date, the relevant VeriSign Parties
and/or Fox Parties will calculate and determine the final amounts due by the
relevant Fox Parties and/or VeriSign Parties, as applicable, as of August 31,
2008, under the Gateway Services Agreement (as in effect as of the date hereof)
in respect of the Provisional Items. In the event of a disagreement between the
VeriSign Parties and the Fox Parties on the determination of such final amounts,
the parties shall discuss in good faith in order to promptly resolve such
disagreement. If no agreement is reached between the parties within ninety
(90) days following the Closing Date, the dispute will be escalated to the Chief
Financial Officers of VeriSign and Fox for final resolution. Once the VeriSign
Parties and the Fox Parties, in accordance with the preceding sentences, have
agreed on the final amounts due in respect of the Provisional Items, the
relevant Fox Parties or the relevant VeriSign Parties, as the case may be, shall
promptly pay to the relevant VeriSign Parties or the relevant Fox Parties, as
applicable, any difference between (i) the estimated amounts indicated in
Schedule A as due in respect of the relevant Provisional Items and (ii) the
final amounts due in respect of such Provisional Items as determined and agreed
between the parties in accordance with the above provisions.

1.4 Ownership Following Purchase Transactions. After giving effect to the
Purchase Transactions, the ownership interests, expressed as a percentage, in
each of the Netherlands Joint Venture and the U.S. Joint Venture, respectively,
shall be designated as set forth below:

 

Party

 

Interest in
Netherlands Joint Venture

Fox Dutch Mobile   99.9%

Netherlands GP

(100% owned by Fox Dutch Mobile following the

Purchase Transactions)

  0.1% VeriSign Parties   0%

Party

 

Interest in
the U.S. Joint Venture

Fox Mobile Holdings   100% VeriSign Parties   0%

 

3



--------------------------------------------------------------------------------

ARTICLE II

CLOSING

2.1 Closing. Subject to the terms and conditions of this Agreement, the closing
of the Transactions (the “Closing”) shall take place at 10:00 a.m., New York
time, at the offices of Hogan & Hartson LLP, 875 Third Avenue, New York, New
York 10022, on the date of this Agreement, or on such other date, place and time
as the parties may agree in writing (the “Closing Date”).

2.2 Deliveries by the VeriSign Parties at Closing. At Closing, the VeriSign
Parties shall deliver, or cause to be delivered, to the Fox Parties, the Joint
Ventures, or the Netherlands GP, as applicable, the following:

(a) To Fox Dutch Mobile and the Netherlands GP, such instruments or documents
(including private deeds and appropriate powers of attorney) as may be necessary
or appropriate to properly transfer to Fox Dutch Mobile title to all of the
VeriSign Netherlands JV Interests pursuant to Section 1.1(a), free and clear of
all Liens;

(b) To Fox Dutch Mobile and the Netherlands GP, such instruments or documents
(including notarial deeds executed by a Dutch civil notary and appropriate
powers of attorney) as may be necessary or appropriate to properly transfer to
Fox Dutch Mobile title to all of the VeriSign Netherlands GP Interests pursuant
to Section 1.1(b), free and clear of all Liens;

(c) To Jamba Mobile Holdings, the Jamba Mobile Holdings Note, fully cancelled
pursuant to Section 1.2, together with such instruments or documents as may be
necessary or appropriate to properly terminate such obligation of Jamba Mobile
Holdings;

(d) To the Joint Ventures, the First Amendment to Gateway Services Agreement,
attached hereto as Exhibit A, executed by a duly authorized officer of each
VeriSign Party that is a party thereto;

(e) To the Netherlands Joint Venture, written consent of (i) all of the current
VeriSign Managers of the board of managers of the Netherlands GP, in turn
representing the Netherlands Joint Venture, effective as of immediately prior to
the Closing Date, approving the transactions contemplated hereby, including the
termination of the Joint Venture Agreement and the replacement thereof with the
Amended and Restated Limited Partnership Agreement of the Netherlands Joint
Venture attached hereto as Exhibit B-1 and (ii) each of VeriSign and VeriSign
Netherlands Mobile Holdings, effective as of immediately prior to the Closing
Date, approving (A) the termination of the Joint Venture Agreement and the
replacement thereof with the Amended and Restated Limited Partnership Agreement
of the Netherlands Joint Venture attached hereto as Exhibit B-1 and (B) the
replacement of VeriSign Netherlands Mobile Holdings as a limited partner of the
Netherlands Joint Venture with Fox Dutch Mobile as the sole limited partner of
the Netherlands Joint Venture;

(f) To the Netherlands GP, written consent of all of the current VeriSign
Managers of the board of managers of the Netherlands GP effective as of
immediately prior to the Closing Date approving the transactions contemplated
hereby, including the Amended and Restated Articles of Association of the
Netherlands GP attached hereto as Exhibit B-2; and

 

4



--------------------------------------------------------------------------------

(g) To the U.S. Joint Venture, written consent of (i) all of the current
VeriSign Managers of the board of managers of the U.S. Joint Venture, effective
as of immediately prior to the Closing Date, approving the transactions
contemplated hereby, including the Amended and Restated LLC Agreement of the
U.S. Joint Venture attached hereto as Exhibit B-3 and (ii) VeriSign Holdings,
effective as of immediately prior to the Closing Date, approving the Amended and
Restated LLC Agreement of the U.S. Joint Venture attached hereto as Exhibit B-3;

(h) To the Netherlands GP, written resignations of all of the current VeriSign
Managers of the board of managers of the Netherlands GP effective as of
immediately prior to the Closing Date and waiving any claims against the
Netherlands GP;

(i) To the U.S. Joint Venture, written resignations of all of the current
VeriSign Managers of the board of managers of the U.S. Joint Venture effective
as of immediately prior to the Closing Date and waiving all claims against the
U.S. Joint Venture; and

(j) To the Joint Ventures and/or their applicable Subsidiaries, the portion of
the Settlement Payment Amount to be paid to them as set forth on Schedule A.

2.3 Deliveries by the Fox Parties at the Closing. At Closing, the Fox Parties
shall deliver, or cause to be delivered, to the VeriSign Parties, the Joint
Ventures or the Netherlands GP, as applicable, the following:

(a) To VeriSign Netherlands Mobile Holdings, the Netherlands JV Purchase Amount
in cash paid by wire transfer of immediately available funds to an account or
accounts designated in writing by VeriSign Netherlands Mobile Holdings;

(b) To VeriSign Swissco, the Netherlands GP Purchase Amount in cash paid by wire
transfer of immediately available funds to an account or accounts designated in
writing by VeriSign Swissco;

(c) To VeriSign Holdings, the U.S. JV Purchase Amount in cash paid by wire
transfer of immediately available funds to an account or accounts designated in
writing by VeriSign Holdings;

(d) To the Netherlands GP, the Amended and Restated Limited Partnership
Agreement of the Netherlands Joint Venture, attached hereto as Exhibit B-1,
executed by a duly authorized officer of Fox Dutch Mobile;

(e) To the Netherlands GP, written consent of all of the current Fox Managers of
the board of managers of the Netherlands GP effective as of immediately prior to
the Closing Date approving the transactions contemplated hereby, including the
Amended and Restated Articles of Association of the Netherlands GP attached
hereto as Exhibit B-2; and

 

5



--------------------------------------------------------------------------------

(f) To the Netherlands Joint Venture, written consent of (i) all of the current
Fox Managers of the board of managers of the Netherlands GP, in turn
representing the Netherlands Joint Venture, effective as of immediately prior to
the Closing Date, approving the transactions contemplated hereby, including the
termination of the Joint Venture Agreement and the replacement thereof with the
Amended and Restated Limited Partnership Agreement of the Netherlands Joint
Venture attached hereto as Exhibit B-1 and (ii) each of News Corporation and Fox
Dutch Mobile, effective as of immediately prior to the Closing Date, approving
(A) the termination of the Joint Venture Agreement and the replacement thereof
with the Amended and Restated Limited Partnership Agreement of the Netherlands
Joint Venture attached hereto as Exhibit B-1, executed by a duly authorized
officer of each Fox Party that is a party thereto and (B) the replacement of
VeriSign Netherlands Mobile Holdings as a limited partner of the Netherlands
Joint Venture with Fox Dutch Mobile as the sole limited partner of the
Netherlands Joint Venture;

(g) To the U.S. Joint Venture, the Amended and Restated LLC Agreement of the
U.S. Joint Venture, attached hereto as Exhibit B-3, executed by a duly
authorized officer of each Fox Party that is a party thereto;

(h) To the U.S. Joint Venture, written consent of (i) all of the current Fox
Managers of the board of managers of the U.S. Joint Venture, effective as of
immediately prior to the Closing Date, approving the transactions contemplated
hereby, including the Amended and Restated LLC Agreement of the U.S. Joint
Venture attached hereto as Exhibit B-3 and (ii) Fox Mobile Holdings, effective
as of immediately prior to the Closing Date, approving the Amended and Restated
LLC Agreement of the U.S. Joint Venture attached hereto as Exhibit B-3;

(i) To VeriSign Netherlands Mobile Holdings and the Netherlands GP, such
instruments or documents (including private deeds and appropriate powers of
attorney) as may be necessary or appropriate to properly transfer to Fox Dutch
Mobile title to all of the VeriSign Netherlands JV Interests pursuant to
Section 1.1(a), free and clear of all Liens; and

(j) To VeriSign Swissco and the Netherlands GP, such instruments or documents
(including notarial deeds executed by a Dutch civil notary and appropriate
powers of attorney) as may be necessary or appropriate to properly transfer to
Fox Dutch Mobile title to all of the VeriSign Netherlands GP Interests pursuant
to Section 1.1(b), free and clear of all Liens.

2.4 Deliveries of the Joint Ventures at Closing. At Closing, the applicable
Joint Venture(s) shall deliver, or cause to be delivered, to VeriSign and/or
Fox, as applicable, the following:

(a) To VeriSign, the First Amendment to Gateway Services Agreement, attached
hereto as Exhibit A, executed by a duly authorized officer of each Joint Venture
that is a party thereto;

(b) To the Fox Parties, the Amended and Restated LLC Agreement of the U.S. Joint
Venture, attached hereto as Exhibit B-3, executed by a duly authorized officer
of the U.S. Joint Venture; and

(c) To VeriSign and/or its applicable Subsidiaries, the portion of the
Settlement Payment Amount to be paid to them as set forth on Schedule A.

 

6



--------------------------------------------------------------------------------

2.5 Deliveries of the Netherlands GP at Closing. At Closing, the Netherlands GP
shall deliver or cause to be delivered, to the Netherlands Joint Venture, the
VeriSign parties and/or the Fox Parties, as applicable, the following:

(a) To Fox Dutch Mobile and VeriSign Netherlands Mobile Holdings, such
instruments or documents (including private deeds and appropriate powers of
attorney) as may be necessary or appropriate to properly transfer to Fox Dutch
Mobile title to all of the VeriSign Netherlands JV Interests pursuant to
Section 1.1(a), free and clear of all Liens;

(b) To Fox Dutch Mobile and VeriSign Swissco, such instruments or documents
(including notarial deeds executed by a Dutch civil notary and appropriate
powers of attorney) as may be necessary or appropriate to properly transfer to
Fox Dutch Mobile title to all of the VeriSign Netherlands GP Interests pursuant
to Section 1.1(b), free and clear of all Liens;

(c) To the Fox Parties, the Amended and Restated Limited Partnership Agreement
of the Netherlands Joint Venture, attached hereto as Exhibit B-1, executed by a
duly authorized officer of the Netherlands GP; and

(d) To the Netherlands Joint Venture, written consent of Netherlands GP
effective as of immediately prior to the Closing Date approving the termination
of the Joint Venture Agreement and the replacement thereof with the Amended and
Restated Limited Partnership Agreement of the Netherlands Joint Venture attached
hereto as Exhibit B-1.

2.6 Additional Closing Deliveries. From time to time on and after Closing, the
parties hereto agree to execute and deliver such other instruments of
conveyance, assignment, assumption, transfer and delivery, and will cause their
Affiliates and Subsidiaries to take such actions, as may be reasonably required
to more effectively effect the Purchase Transactions.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE VERISIGN PARTIES

The VeriSign Parties hereby jointly and severally represent and warrant as
follows:

3.1 Corporate Organization. Each VeriSign Party is a duly organized and validly
existing corporation or other entity in good standing (or its equivalent under
applicable law) under the laws of the jurisdiction of its incorporation or
organization and is duly qualified or authorized to do business as a foreign
corporation or entity and is in good standing under the laws of each
jurisdiction in which the conduct of its business or the ownership of its
properties and assets requires such qualification or authorization, except where
the failure to be so qualified, authorized or in good standing as a foreign
corporation would not, individually or in the aggregate, reasonably be expected
to prevent or materially delay or materially impair the ability of the VeriSign
Parties to consummate the Purchase Transactions. Each of the VeriSign Parties
has the corporate power and authority to own or lease all of its properties and
assets and to carry on its business as it is now being conducted and as it is
currently contemplated to be conducted.

 

7



--------------------------------------------------------------------------------

3.2 Authorization of Agreement. Each VeriSign Party has all requisite corporate,
limited liability company or other similar power and authority to execute and
deliver this Agreement and each Purchase Transaction Agreement and each other
agreement, document, instrument or certificate contemplated by this Agreement or
the Purchase Transaction Agreements to which it is a party or to be executed by
any VeriSign Party in connection with the consummation of the Purchase
Transactions (the “VeriSign Documents”), to perform its obligations hereunder
and thereunder and to consummate the Purchase Transactions. The execution and
delivery of the VeriSign Documents and the consummation of the Purchase
Transactions contemplated thereby have been duly authorized by all requisite
corporate action on the part of each VeriSign Party. Each of the VeriSign
Documents has been duly and validly executed and delivered by each VeriSign
Party that is a party thereto and (assuming the due authorization, execution and
delivery by the other parties thereto) each of the VeriSign Documents, when so
executed and delivered, will constitute, the legal, valid and binding
obligations of such VeriSign Party, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

3.3 Conflicts; Consents of Third Parties.

(a) None of the execution and delivery by the VeriSign Parties of this Agreement
or the other VeriSign Documents, the consummation of the Purchase Transactions,
or compliance by the VeriSign Parties with any of the provisions hereof or
thereof, conflicts with or will conflict with, or result in any violation of or
constitute a breach of or a default (with or without notice or lapse of time, or
both) under, or result in the loss of any benefit under, or permit the
acceleration of any obligation under, or give rise to a right of termination,
modification or cancellation under or result in the creation of any Lien upon
any of the properties or assets of any VeriSign Party or any of their respective
Subsidiaries under, any provision of (i) the certificate of incorporation or
bylaws, or other comparable organizational documents, of any VeriSign Party or
any of their respective Subsidiaries; (ii) any Contract or Permit to which any
VeriSign Party or any of their respective Subsidiaries is a party or by which
any of the properties or assets of any VeriSign Party or any of their respective
Subsidiaries are bound; (iii) any Order of any Governmental Authority applicable
to any VeriSign Party or any of their respective Subsidiaries or by which any of
the properties or assets of any VeriSign Party or any of their respective
Subsidiaries are bound; or (iv) any applicable Law, except in the case of
clauses (ii), (iii) and (iv), where such conflict, violation or default would
not, individually or in the aggregate, reasonably be expected to prevent or
materially delay or materially impair the ability of the VeriSign Parties to
consummate the Purchase Transactions.

(b) No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Governmental Authority (a
“Governmental Approval”) is required on the part of any VeriSign Party or any of
their respective Subsidiaries in connection with the execution, delivery or
performance of this Agreement or the other VeriSign Documents or the compliance
by such VeriSign Party with any of the provisions hereof or thereof, or the
consummation of the Purchase Transactions.

 

8



--------------------------------------------------------------------------------

3.4 Title to VeriSign Interests. Each VeriSign Selling Entity has good and valid
title to its corresponding VeriSign Interest as indicated in Section 1.1, free
and clear of any Liens and is (a) the record and beneficial owner thereof and
(b) has full and unrestricted ownership thereof. Assuming the applicable Fox
Purchasing Entity has the requisite power and authority to be the lawful owner
of such VeriSign Interest, upon (i) delivery to the applicable Fox Purchasing
Entity at the Closing of certificates, if any, representing the corresponding
VeriSign Interests, duly endorsed by the applicable VeriSign Selling Entity for
transfer to the applicable Fox Purchasing Entity, or other appropriate
instruments sufficient to evidence the transfer of the VeriSign Interests under
the applicable laws of the relevant jurisdiction as set forth herein, and
(ii) receipt of the Netherlands JV Purchase Amount, the Netherlands GP Purchase
Amount and the U.S. JV Purchase Amount pursuant to Sections 1.1(b), (c) and (d),
respectively, good and valid title to the corresponding VeriSign Interests will
pass to the applicable Fox Purchasing Entities, free and clear of any Liens,
other than those arising from acts of the Fox Parties. Except for those arising
under this Agreement, the Formation Agreement, the Joint Venture Agreement, the
LLC Agreement, the articles of association of the Netherlands GP and/or any
corporate and partnership Laws applicable to the Netherlands Joint Venture, the
U.S. Joint Venture and the Netherlands GP, the VeriSign Interests are not
subject to any options, warrants, calls, rights, commitments, or agreements of
any character, including any agreement restricting or otherwise relating to the
voting, dividend rights or disposition of the VeriSign Interests.

3.5 Legal Proceedings. None of the VeriSign Parties is party to any, and there
are no pending or, to the Knowledge of the VeriSign Parties, threatened, Legal
Proceeding, of any nature against VeriSign or any of its Subsidiaries that would
reasonably be expected to prevent or materially delay or materially impair the
ability of the VeriSign Parties to consummate the Purchase Transactions.

3.6 Knowledge of Liabilities. Except as expressly mentioned in this Agreement,
as of the date hereof the VeriSign Parties have no Knowledge of any event,
action, matter or circumstance that would reasonably be expected to give rise to
a material Liability of any Fox Indemnified Party to any of the VeriSign Parties
under or in respect of any Transactions (as defined in the Formation Agreement)
or any of the Transaction Agreements (as defined in the Formation Agreement).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE FOX PARTIES

Fox hereby represents and warrants as follows:

4.1 Corporate Organization. Each Fox Party is a duly organized and validly
existing corporation or other entity in good standing (or its equivalent under
applicable law) under the laws of the jurisdiction of its incorporation or
organization and is duly qualified or authorized to do business as a foreign
corporation or entity and is in good standing under the laws of each
jurisdiction in which the conduct of its business or the ownership of its
properties and assets requires such qualification or authorization, except where
the failure to be so qualified, authorized or in good standing as a foreign
corporation would not, individually or in

 

9



--------------------------------------------------------------------------------

the aggregate, reasonably be expected to prevent or materially delay or
materially impair the ability of the Fox Parties to consummate the Purchase
Transactions. Each of the Fox Parties has the corporate power and authority to
own or lease all of its properties and assets and to carry on its business as it
is now being conducted and as it is currently contemplated to be conducted.

4.2 Authorization of Agreement. Each Fox Party has all requisite corporate,
limited liability company or other similar power and authority to execute and
deliver this Agreement and each Purchase Transaction Agreement and each other
agreement, document, or instrument or certificate contemplated by this Agreement
or the Purchase Transaction Agreements to which it is a party or to be executed
by any Fox Party in connection with the consummation of the Purchase
Transactions (the “Fox Documents”), to perform its obligations hereunder and
thereunder and to consummate the Purchase Transactions. The execution and
delivery of the Fox Documents and the consummation of the Purchase Transactions
contemplated thereby have been duly authorized by all requisite corporate action
on the part of each Fox Party. Each of the Fox Documents has been duly and
validly executed and delivered by each Fox Party that is a party thereto and
(assuming the due authorization, execution and delivery by the other parties
thereto) each of the Fox Documents, when so executed and delivered, will
constitute, the legal, valid and binding obligations of such Fox Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

4.3 Conflicts; Consents of Third Parties.

(a) None of the execution and delivery by the Fox Parties of this Agreement or
the other Fox Documents, the consummation of the Purchase Transactions, or
compliance by the Fox Parties with any of the provisions hereof or thereof
conflicts with or will conflict with, or result in any violation of or
constitute a breach of or a default (with or without notice or lapse of time, or
both) under, or result in the loss of any benefit under, or permit the
acceleration of any obligation under, or give rise to a right of termination,
modification or cancellation under or result in the creation of any Lien upon
any of the properties or assets of any Fox Party or any of their respective
Subsidiaries under, any provision of (i) the certificate of incorporation or
bylaws or other comparable organizational documents, of any Fox Party or any of
their respective Subsidiaries; (ii) any Contract or Permit to which any Fox
Party or any of their respective Subsidiaries is a party or by which any of the
properties or assets of any Fox Party or any of their respective Subsidiaries
are bound; (iii) any Order of any Governmental Authority applicable to any Fox
Party or any of their respective Subsidiaries or by which any of the properties
or assets of any Fox Party or any of their respective Subsidiaries are bound; or
(iv) any applicable Law, except in the case of clauses (ii), (iii) and (iv),
where such conflict, violation or default would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay or materially
impair the ability of the Fox Parties to consummate the Purchase Transactions.

 

10



--------------------------------------------------------------------------------

(b) No Governmental Approval is required on the part of any Fox Party or any of
their respective Subsidiaries in connection with the execution, delivery or
performance of this Agreement or the other Fox Documents or the compliance by
such Fox Party with any of the provisions hereof or thereof, or the consummation
of the Purchase Transactions.

4.4 Legal Proceedings. None of the Fox Parties is party to any, and there are no
pending or, to the Knowledge of the Fox Parties, threatened, Legal Proceeding,
of any nature against Fox or any of its Subsidiaries that would reasonably be
expected to prevent or materially delay or materially impair the ability of the
Fox Parties to consummate the Purchase Transactions.

4.5 Knowledge of Liabilities. Except as expressly mentioned in this Agreement,
as of the date hereof the Fox Parties have no Knowledge of any event, action,
matter or circumstance that would reasonably be expected to give rise to a
material Liability of any VeriSign Indemnified Party to any of the Fox Parties
under or in respect of any Transactions (as defined in the Formation Agreement)
or any of the Transaction Agreements (as defined in the Formation Agreement).

ARTICLE V

COVENANTS

5.1 Further Assurances. In case at any time after the date of this Agreement and
from time to time any further action is necessary to carry out the purposes of
this Agreement and to vest the applicable Fox Purchasing Entity with valid and
legal title to the applicable VeriSign Interests, free and clear of all Liens,
the parties hereto agree to take or cause to be taken all such necessary or
appropriate action in accordance with and subject to the terms of this
Agreement, and the cost of such action will be borne by the party receiving the
benefit of such action.

5.2 Confidentiality. Each of the Fox Parties and the VeriSign Parties
acknowledge and agree that the information provided to it in connection with
this Agreement and the Purchase Transactions is subject to the terms of the
Mutual Non-Disclosure Agreement dated July 17, 2006 between Fox and VeriSign,
the terms of which are incorporated herein by reference.

5.3 Publicity. None of the Fox Parties, the VeriSign Parties, or their
Affiliates shall issue any press release or public announcement concerning this
Agreement, the other Purchase Transaction Agreements or the Purchase
Transactions or make any other public disclosure containing the terms of this
Agreement without obtaining the prior written approval of the other party
hereto, which approval will not be unreasonably withheld or delayed, unless
(i) in the judgment of Fox or VeriSign, as applicable, disclosure is otherwise
required by applicable Law or by the applicable rules of any stock exchange on
which Fox or VeriSign lists securities, provided that, to the extent any
disclosure is required by applicable Law or stock exchange rule, the party
intending to make such disclosure shall use its commercially reasonable efforts
consistent with applicable Law or stock exchange rule to consult with the other
party with respect to the text thereof, or (ii) the press release or public
announcement that a party intends to make contains information that had already
been disclosed and/or approved by the other party in accordance with this
Section 5.3.

 

11



--------------------------------------------------------------------------------

5.4 Non-Compete.

(a) Each of the Fox Parties and the VeriSign Parties acknowledge and agree that
the primary intent of VeriSign’s B-to-B Business (as defined in the LLC
Agreement in effect as of immediately prior to the date hereof) offering for
mobile content is to provide third parties that are not Affiliates of VeriSign
with technology and services to enable mobile media enablement and distribution.
Although not the primary intent of VeriSign’s B-to-B Business mobile content
services, the parties hereto agree that VeriSign may also engage in provisioning
mobile services for third parties that include advising and supporting third
parties with respect to their retail operations (including supporting and
servicing any marketing and development initiatives of such third parties) so
long as such retail operations (x) are not predominately controlled by VeriSign
or its Affiliates (other than entities affiliated with directors and officers of
VeriSign which are not also otherwise Affiliates of VeriSign but for the fact
that the director or officer of VeriSign is affiliated with such entity) and
(y) in no event use any brand owned or controlled by VeriSign or its Affiliates
(other than entities affiliated with directors and officers of VeriSign which
are not also otherwise Affiliates of VeriSign but for the fact that the director
or officer of VeriSign is affiliated with such entity) except for ingredient
branding purposes (i.e. “Powered by VeriSign”) and branding for other VeriSign
services not related to providing mobile content (i.e., VeriSign’s “VeriSign
Secured” seal) (any activities permitted by this sentence being herein referred
to as “Secondary B-to-B Business Services”). Notwithstanding the foregoing, for
a period of two (2) years commencing on the date hereof (the “Prohibited
Period”), VeriSign shall not, and shall cause its Affiliates (other than
entities affiliated with directors and officers of VeriSign which are not also
Affiliates of VeriSign) not to, for their own benefit or for the benefit of any
other Person, in any manner, directly or indirectly, operate or engage in (alone
or with others), be financially interested in, or have an equity or other
ownership interest in any Person engaged in, or form a joint venture with any
Person to conduct, any direct-to-consumer mobile business that is substantially
similar to the businesses conducted by Jamba! or Mobizzo (each, as defined in
the Formation Agreement) prior to the date of the Formation Agreement (a
“Competing Business”); provided, however, that the covenant contained in this
Section 5.4(a) shall not prohibit VeriSign from (i) engaging in or conducting
any B-to-B Business or providing any Secondary B-to- B Business Services;
(ii) engaging in activities with any international mobile carrier to the extent
any such activities would otherwise qualify as B-to-B Business; or (iii) owning
as an investment less than one percent (1%) of the outstanding capital stock of
a Competing Business whose stock is traded on a national securities exchange or
market, or over-the-counter.

(b) If a judicial or arbitral determination is made that any provision of
Section 5.4(a) constitutes an unreasonable or otherwise unenforceable
restriction against VeriSign or any of its Affiliates (other than directors and
officers of VeriSign), then the provisions of Section 5.4(a) shall be rendered
void only to the extent such judicial or arbitral determination finds such
provisions to be unenforceable. In that regard, any judicial or arbitral
authority construing Section 5.4(a) shall be empowered to sever any prohibited
business activity, time period or geographical area from the coverage of
Section 5.4(a) and to apply the remaining provisions of Section 5.4(a) to the
remaining business activities, time periods and/or geographical areas not so
severed.

 

12



--------------------------------------------------------------------------------

(c) Available Remedies. Each VeriSign Party acknowledges that it would be
difficult to fully compensate Fox or any of its Affiliates for damages resulting
from any breach by them of the provisions of Section 5.4(a). Accordingly, in the
event of any actual or threatened breach of such provisions, Fox and its
Affiliates shall (in addition to any other remedies which it may have) be
entitled to temporary and/or permanent injunctive relief to enforce such
provisions and recover attorneys’ fees and costs for same, and such relief may
be granted without the necessity of proving actual damages or the inadequacy of
money damages, or posting bond. Moreover, in the event that any provision, or
the application thereof, of Section 5.4(a) is determined not to be specifically
enforceable, Fox and its Affiliates shall nevertheless be entitled to seek to
recover monetary damages as a result of the breach of Section 5.4(a) by VeriSign
or any of its Affiliates (other than entities affiliated with directors and
officers of VeriSign which are not also otherwise Affiliates of VeriSign but for
the fact that the director or officer of VeriSign is affiliated with such
entity).

5.5 Non-Solicitation. For a period of three (3) years commencing on the Closing
Date, each VeriSign Party shall not, and shall cause its Affiliates not to,
directly or indirectly, solicit for employment any employees of the Netherlands
Joint Venture or the U.S. Joint Venture other than (i) any employee who has been
terminated by such Joint Venture prior to the commencement of employment
discussions with such VeriSign Party or its Affiliate and who contacts such
VeriSign Party or its Affiliate on his own initiative without prompting from
such VeriSign Party or its Affiliate other than as permitted in clause (ii), or
(ii) any employee who responds to a solicitation which constitutes a good faith
general solicitation, mass advertisement or similar type of broad based publicly
disseminated solicitation through advertisement or search firms not specifically
directed toward employees of the Netherlands Joint Venture and / or the U.S.
Joint Venture.

5.6 Release by Fox Parties.

(a) As of the date hereof, each of the Joint Ventures and Fox does for itself
and its respective Affiliates, beneficiaries, successors and assigns, if any,
irrevocably and unconditionally release and forever discharge VeriSign and its
Subsidiaries from the demand for indemnification under Sections 9.2 and 9.4(d)
of the Formation Agreement, pursuant to the letter dated January 11, 2008, from
Richard L. Stone to Richard H. Goshorn, General Counsel of VeriSign (the
“January 2008 Claim”). It is the intention of Fox and the Joint Ventures in
executing this release, and in giving and receiving the consideration called for
in this Agreement, that the release contained in this Section 5.6 shall be
effective as a full and final accord and satisfaction and general release of and
from and the final resolution of the January 2008 Claim.

(b) As of the date hereof, each of the Joint Ventures and each Fox Party and its
Affiliates does for itself and for its respective beneficiaries, successors and
assigns, if any, irrevocably and unconditionally release and forever discharge
the VeriSign Parties, and their respective Affiliates, and each of their
respective past, present and future officers, directors, employees,
representatives, Affiliates, stockholders, members, controlling Persons,
successors and assigns and the VeriSign Managers (individually, a “VeriSign
Released Party” and collectively, the “VeriSign Released Parties”) from and
against all VeriSign Released Matters and, accordingly, any indemnification or
similar provisions contained in any Transaction Agreements (as defined in the
Formation Agreement) shall be deemed terminated solely to the

 

13



--------------------------------------------------------------------------------

extent relating to any VeriSign Released Matters. “VeriSign Released Matters”
means any and all claims, demands, proceedings, causes of action, Orders,
obligations, and Liabilities whatsoever, whether known or unknown, suspected or
unsuspected, both at law and in equity, which each Fox Party, each of the Joint
Ventures and each of their respective Affiliates now has, has ever had or may
hereafter have against the VeriSign Released Parties arising out of the
Transactions (as defined in the Formation Agreement) or any of the Transaction
Agreements (as defined in the Formation Agreement), whether contemporaneously
with, prior to or following the Closing; provided, however, that nothing
contained herein shall operate to release (and the following shall therefore not
constitute VeriSign Released Matters) any claims, demands, proceedings, causes
of action, Orders, obligations, and Liabilities of the VeriSign Released Parties
(i) which, subject to Section 5.6(a), remain subject to indemnification pursuant
to Article IX of the Formation Agreement, (ii) arising under this Agreement, the
other Purchase Transaction Agreements and the documents executed in conjunction
herewith and therewith (but excluding the Amended and Restated Joint Venture
Agreement of the Netherlands Joint Venture, the Amended and Restated LLC
Agreement of the U.S. Joint Venture and the Amended and Restated Articles of
Association of the Netherlands GP), (iii) arising after the date of this
Agreement in respect of acts or omissions occurring after the date hereof under
the Gateway Services Agreement as amended by the First Amendment to the Gateway
Services Agreement, (iv) in respect of payments owed by the Joint Ventures or
VeriSign to the other party under the Gateway Services Agreement in relation to
Services (as defined in the Gateway Services Agreement) provided by VeriSign
thereunder since September 1, 2008, or (v) in relation to the two purported
class action complaints filed against VeriSign and other parties on March 27,
2008, in the United States District Court for the Southern District of
California, and referred to in the Larry Friedman Letters and the David Singer
Letter. It is the intention of the Joint Ventures and the Fox Parties in
executing this release, and in giving and receiving the consideration called for
in this Agreement, that the release contained in this Section 5.6 shall be
effective as a full and final accord and satisfaction and general release of and
from all VeriSign Released Matters and the final resolution by the Joint
Ventures and each Fox Party and the VeriSign Released Parties of all VeriSign
Released Matters. Each of the Joint Ventures and each Fox Party and each of
their respective Affiliates hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
VeriSign Released Party, based upon any matter purported to be released hereby.
The invalidity or unenforceability of any part of this Section 5.6 shall not
affect the validity or enforceability of the remainder of this Section 5.6,
which shall remain in full force and effect.

5.7 Release by VeriSign Parties. As of the date hereof, each VeriSign Party and
its Affiliates does for itself and for its respective beneficiaries, successors
and assigns, if any, irrevocably and unconditionally release and forever
discharge the Joint Ventures, the Netherlands GP, the Fox Parties, and their
respective Affiliates, and each of their respective past, present and future
officers, directors, employees, representatives, Affiliates, stockholders,
members, controlling Persons, successors and assigns and the Fox Managers
(individually, a “Fox Released Party” and collectively, the “Fox Released
Parties”) from and against all Fox Released Matters and, accordingly, any
indemnification or similar provisions contained in any Transaction Agreements
(as defined in the Formation Agreement) shall be deemed terminated solely to the
extent relating to any Fox Released Matters. “Fox Released Matters” means any
and all claims, demands, proceedings, causes of action, Orders, obligations, and
Liabilities

 

14



--------------------------------------------------------------------------------

whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity, which each VeriSign Party and its Affiliates now has, has ever had or
may hereafter have against the Fox Released Parties arising out of the
Transactions (as defined in the Formation Agreement) or any of the Transaction
Agreements (as defined in the Formation Agreement), whether contemporaneously
with, prior or following the Closing; provided, however, that nothing contained
herein shall operate to release (and the following shall therefore not
constitute Fox Released Matters) any claims, demands, proceedings, causes of
action, Orders, obligations, and Liabilities of the Fox Released Parties
(i) which remain subject to indemnification pursuant to Article IX of the
Formation Agreement, (ii) arising under this Agreement (including Section 5.9
below), the other Purchase Transaction Agreements and the documents executed in
conjunction herewith and therewith, (iii) in respect of payments owed by the
Joint Ventures or VeriSign to the other party under the Gateway Services
Agreement in relation to Services (as defined in the Gateway Services Agreement)
provided by VeriSign thereunder since September 1, 2008, (iv) arising after the
date of this Agreement in respect of acts or omissions occurring after the date
hereof under the Gateway Services Agreement as amended by the First Amendment to
Gateway Services Agreement, or (v) in relation to the two purported class action
complaints filed against VeriSign and other parties on March 27, 2008, in the
United States District Court for the Southern District of California, and
referred to in the Larry Friedman Letters and the David Singer Letter. It is the
intention of the VeriSign Parties in executing this release, and in giving and
receiving the consideration called for in this Agreement, that the release
contained in this Section 5.7 shall be effective as a full and final accord and
satisfaction and general release of and from all Fox Released Matters and the
final resolution by each VeriSign Party and the Fox Released Parties of all Fox
Released Matters. Each VeriSign Party and its Affiliates hereby irrevocably
covenants to refrain from, directly or indirectly, asserting any claim or
demand, or commencing, instituting or causing to be commenced, any proceeding of
any kind against any Fox Released Party, based upon any matter purported to be
released hereby. The invalidity or unenforceability of any part of this
Section 5.7 shall not affect the validity or enforceability of the remainder of
this Section 5.7, which shall remain in full force and effect.

5.8 Releases Generally. Without limiting the generality of the foregoing
Section 5.6 and Section 5.7, each of the Joint Ventures, the Fox Parties, the
VeriSign Parties and their respective Affiliates waives all rights under
California Civil Code Section 1542 and under any other state or federal statute,
or common law principle of similar effect relating to the matters released
herein. Section 1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH,
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

5.9 Indemnification by Fox and the Joint Ventures; Cooperation On Claims.

(a) Each of the Joint Ventures and Fox shall reimburse, defend, indemnify, and
hold harmless any VeriSign Released Party from and against any and all damages,
losses, claims, Liabilities, demands, charges, suits, penalties, costs and
Expenses (individually, a “Loss” and collectively the “Losses”) incurred by or
asserted against any VeriSign Released Party resulting or arising from, or
relating to, the ownership, operation, holding and/or assumption by the Joint

 

15



--------------------------------------------------------------------------------

Ventures and/or their Subsidiaries (and their respective beneficiaries,
successors and assigns, if any), on or after the Closing Date, of the assets,
contracts, businesses, rights, obligations and/or Liabilities contributed,
transferred or assigned by VeriSign and/or its Affiliates to the Joint Ventures
and their Affiliates pursuant to the Formation Agreement, any other Transaction
Agreement (as defined in the Formation Agreement) and/or any of the Transactions
(as defined in the Formation Agreement). The indemnification provisions set
forth in Section 9.4 of the Formation Agreement shall govern also the
indemnification claims brought under this Section 5.9(a), to the extent
applicable.

(b) Each of the Joint Ventures and Fox shall reimburse, defend, indemnify, and
hold harmless any VeriSign Manager from and against any and all Losses incurred
by or asserted against any VeriSign Manager as a result of actions or omissions
by the Netherlands GP, the Joint Ventures and/or any of their respective
Subsidiaries, or any of their Affiliates, based on any act or omission by any of
the VeriSign Managers in their capacity as such prior to the Closing Date,
except for cases of willful misconduct or gross negligence of such VeriSign
Manager.

(c) In the event that Legal Proceedings shall be instituted, or asserted, by any
Person not party to this Agreement against any of the VeriSign Released Parties
or the Fox Released Parties in connection with the operation of the business of
the Joint Ventures between January 31, 2007 and the Closing Date (each, a “Third
Party Claim”), at the request of VeriSign (in respect of Third Party Claims
against any of the VeriSign Released Parties) the Joint Ventures shall, and at
the request of the Joint Ventures (in respect of Third Party Claims against any
of the Fox Released Parties) VeriSign shall discuss in good faith with the party
making such request how the defense of such Third Party Claim should be handled,
including without limitation by joint defense, in the manner set forth in the
Larry Friedman Letters and the David Singer Letter or separately, with the
obligation to engage in such discussions (and the content thereof) subject in
all cases to conflicts of interest, potential conflicts of interest and
preservation of privilege.

5.10 Termination and Amendment of Certain Agreements.

(a) Each of the Fox Parties and the VeriSign Parties agree that at the Closing,
the VeriSign Personnel Services Agreement shall terminate and have no further
force and effect.

(b) Each of the VeriSign Parties acknowledge and agree that immediately
following the Closing the applicable Fox Parties, as the sole holders of equity
interests in the U.S. Joint Venture, the Netherlands Joint Venture and the
Netherlands GP, may cause to be entered into or adopted the Amended and Restated
Limited Partnership Agreement of the Netherlands Joint Venture, the Amended and
Restated Articles of Association of the Netherlands GP and the Amended and
Restated LLC Agreement of the U.S. Joint Venture in the forms attached as
Exhibits B-1, B-2 and B-3 and, thereafter, that the applicable Fox Parties may
cause to be further amended each such document in their sole discretion,
provided that, the Fox Parties shall keep each VeriSign Released Party harmless
and indemnified against Losses, if any, resulting or arising from, or relating
to, any of the above mentioned agreements and documents.

 

16



--------------------------------------------------------------------------------

5.11 Access.

(a) Reports. For a period of one (1) year following the Closing, each of the
U.S. Joint Venture, the Netherlands Joint Venture and the Netherlands GP shall
provide in a timely manner and free of charge such financial reports and other
operational information as are reasonably necessary for VeriSign to prepare
financial statements required by the rules and regulations of the SEC. None of
the U.S. Joint Venture, the Netherlands Joint Venture nor the Netherlands GP
shall be required by this Section 5.11(a) to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its or its Subsidiaries’ normal operations.

(b) Tax Information and Cooperation. Within ninety (90) days after the end of
the current fiscal year of each of the U.S. Joint Venture and the Netherlands
Joint Venture, each such Joint Venture shall send to VeriSign free of charge
such tax information, including, without limitation, Federal Tax Schedule K-1,
as shall be reasonably necessary for the VeriSign Parties to prepare and file
their Tax Returns (as defined in the Formation Agreement); provided, however,
that this period shall be automatically extended by the period of any delay
beyond the control of such Joint Venture, such as a delay resulting from the
failure of a third party to provide required tax information to such Joint
Venture in a timely manner. In addition, for a period of six (6) years from the
Closing Date, the Joint Ventures shall cooperate with VeriSign and its
Subsidiaries, upon reasonable request, in connection with the filing of Tax
Returns (as defined in the Formation Agreement) and any tax audit, litigation or
proceeding related to the participation by VeriSign and its Subsidiaries in the
Joint Ventures and the businesses of the Joint Ventures and their respective
Subsidiaries. The cooperation envisaged in this Section 5.11(b) shall include
the retention and (upon request) the provision of records and information that
are reasonably relevant to any such audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, provided such
cooperation would not reasonably be expected to result in a waiver of any
attorney-client, work-product or other privilege.

5.12 Records. For six (6) years following the Closing Date, each VeriSign Party
shall make available to Fox all agreements, documents, books, records and files,
including records and files stored on computer disks or tapes or any other
storage medium (collectively, “Records”), if any, relating to the business and
operations of the Netherlands GP, the U.S. Joint Venture and the Netherlands
Joint Venture and their respective Subsidiaries to the extent reasonably
requested by Fox and not then in the possession of such Joint Venture or one of
its Subsidiaries. Access to any such Records shall be conducted during regular
business hours and under reasonable circumstances and shall be in accordance
with applicable Law. Fox and VeriSign shall, and shall cause their respective
officers, employees and representatives (including, without limitation, legal
advisors and accountants) to cooperate with any such access and Fox shall, and
shall cause its officers, employees and representatives, to use their reasonable
best efforts to minimize any disruption to each VeriSign Party’s business.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Survival. The representations and warranties of the parties contained in
this Agreement shall survive until the eighteen (18) month anniversary of the
Closing Date except that the representations and warranties set forth in
Sections 3.2 (Authorization of Agreement), 3.4 (Title to VeriSign Interests) and
4.2 (Authorization of Agreement) shall survive indefinitely. Unless otherwise
expressly provided in this Agreement, all of the covenants and obligations of
the parties contained in this Agreement shall survive the Closing indefinitely,
unless such covenant or obligation has an express termination date.
Notwithstanding the foregoing, if a written claim or written notice of a claim
is given with respect to any representation or warranty prior to the expiration
of the applicable survival period, the claim with respect to such representation
or warranty shall continue indefinitely until such claim is finally resolved.

6.2 Expenses. Except as otherwise provided in this Agreement or the Purchase
Transaction Agreements, each of the parties hereto shall bear its own Expenses
incurred in connection with the negotiation and execution of this Agreement and
the Purchase Transaction Agreements and each other agreement, document and
instrument contemplated hereby or thereby and the consummation of the Purchase
Transactions, provided, however, that any transfer, stamp, sales, use,
registration, recording, conveyancing, notarial and other such taxes, duties,
fees, costs and expenses (including any penalties and interest) incurred in
connection this Agreement and the Purchase Transaction Agreements and each other
agreement, document and instrument contemplated hereby or thereby and the
consummation of the Purchase Transactions shall be borne equally by the Fox
Parties and the VeriSign Parties.

6.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed in such State.

6.4 Submission to Jurisdiction; Consent to Service of Process.

(a) The parties hereto hereby irrevocably submit to the exclusive jurisdiction
of any federal or state court located within the State of Delaware over any
dispute arising out of or relating to this Agreement or any of the Purchase
Transactions and each party hereby irrevocably agrees that all claims in respect
of such dispute or any suit, action or proceeding related thereto may be heard
and determined in such courts. The parties hereby irrevocably waive, to the
fullest extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 6.6.

 

18



--------------------------------------------------------------------------------

6.5 Entire Agreement; Amendments and Waivers. This Agreement (including the
Schedules and Exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof. This
Agreement can be amended, supplemented or changed, and any provision hereof can
be waived, only by written instrument making specific reference to this
Agreement signed by the party against whom enforcement of any such amendment,
supplement, modification or waiver is sought. No action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

6.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (a) when delivered personally by hand (with
written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of transmission) or (c) one (1) Business Day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision). The parties understand and agree that any notice under this
Agreement to the Joint Ventures must be provided to the Netherlands Joint
Venture and the U.S. Joint Venture concurrently.

If to any of the Fox Parties, the Joint Ventures or the Netherlands GP, to:

Fox Entertainment Group, Inc.

c/o News Corporation

1211 Avenue of the Americas

New York, New York 10036

Attention: General Counsel

Facsimile: (212) 852-7214

With a copy (which shall not constitute notice) to:

Hogan & Hartson LLP

875 Third Avenue

New York, New York 10022

Attention: Ira S. Sheinfeld and

                 Alexander B. Johnson

Facsimile: (212) 918-3100

 

19



--------------------------------------------------------------------------------

If to any of the VeriSign Parties, to:

VeriSign, Inc.

487 E. Middlefield Road

M/S MV2-2-1

Mountain View, California 94043

Attention: General Counsel

Facsimile: (650) 426-5113

With a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Christopher E. Austin

Facsimile: (202) 225-3999

6.7 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the Purchase
Transactions is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the Purchase
Transactions are consummated as originally contemplated to the greatest extent
possible. Except as otherwise expressly provided for in this Agreement, nothing
contained in any representation or warranty, or the fact that any representation
or warranty may or may not be more specific than any other representation or
warranty, shall in any way limit or restrict the scope, applicability or meaning
of any other representation or warranty contained in this Agreement.

6.8 Specific Performance. Each of the Fox Parties and the VeriSign Parties
acknowledges and agrees that any breach of this Agreement would give rise to
irreparable harm for which monetary damages would not be an adequate remedy.
Each party accordingly agrees that, in addition to any other remedies available
under applicable Law or this Agreement, each of the Fox Parties and the VeriSign
Parties shall be entitled to enforce the terms of this Agreement by decree of
specific performance without the necessity of proving the inadequacy of monetary
damages as a remedy and to obtain injunctive relief against any breach or
threatened breach of this Agreement.

6.9 Binding Effect; No Third-Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns. Nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any person or entity not
a party to this Agreement.

 

20



--------------------------------------------------------------------------------

6.10 Assignment. No party hereto may assign or transfer this Agreement or any
obligation hereunder, directly or indirectly (by operation of Law or otherwise),
without the prior written approval of the other parties hereto (which consent
will not be unreasonably withheld or delayed by either party), except that, upon
written notice to the other, a party hereto may assign or transfer its rights,
interests, and obligations hereunder to (a) an entity acquiring all or
substantially all of the assets of that party, whether by acquisition of assets
or shares, or by merger or consolidation or (b) any of its Affiliates; provided,
further, that no assignment of any obligations hereunder shall relieve the
Parties hereto of any such obligations. Any assignment in violation of this
Section 6.10 shall be void. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
Parties.

6.11 Counterparts. This Agreement may be executed in one or more counterparts,
including facsimile counterparts, each of which shall be deemed to be an
original copy of this Agreement and all of which, when taken together, shall be
deemed to constitute one and the same agreement.

6.12 Joint Preparation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

6.13 Certain Definitions.

(a) For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 6.13:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person, and the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Amended and Restated Articles of Association of the Netherlands GP” means the
Deed of Amendment to the Articles of Association of the Netherlands GP in form
attached hereto as Exhibit B-2.

“Amended and Restated Limited Partnership Agreement of the Netherlands Joint
Venture” means the Amended and Restated Limited Partnership Agreement of the
Netherlands Joint Venture in the form attached hereto as Exhibit B-1.

“Amended and Restated LLC Agreement of the U.S. Joint Venture” means the Amended
and Restated Limited Liability Company Agreement of the U.S. Joint Venture in
the form attached hereto as Exhibit B-3.

“Business Day” means any day of the year on which national banking institutions
in both New York and Berlin are open to the public for conducting business and
are not required or authorized to close.

 

21



--------------------------------------------------------------------------------

“Contract” means any written or oral agreement, contract, indenture, note,
mortgage, guarantee, bond, lease, commitment, easement or right of way that is
legally binding.

“David Singer Letter” means the letter, dated May 30, 2008, from David R. Singer
to Lawrence B. Friedman attached as Exhibit C.

“Expenses” means any and all expenses, costs, claims, demands, assessments,
judgments, penalties and fees (including reasonable attorneys’ and other
professionals’ fees and disbursements).

“European Institution” means (i) the European Union Parliament, (ii) the Council
of the European Union, (iii) the European Commission, (iv) the European Court of
Justice and (v) the European Court of Auditors.

“First Amendment to Gateway Services Agreement” means the First Amendment to
VeriSign Gateway Services Agreement in the form attached hereto as Exhibit A.

“Formation Agreement” means the Formation Agreement, dated as of January 29,
2007, by and among Fox, Fox Mobile Holdings, the U.S. Joint Venture, the
Netherlands Joint Venture, VeriSign and VeriSign Swissco.

“Fox Managers” means the current or former members of the board of managers of
the Netherlands Joint Venture, the U.S. Joint Venture and the Netherlands GP, as
applicable, appointed by the Fox Parties, pursuant to the Joint Venture
Agreement, the LLC Agreement and the articles of association of the Netherlands
GP, respectively. A list of the Fox Managers holding office as of the date of
this Agreement is set forth on Schedule C.

“Fox Parties” means Fox and any of its Affiliates party to any Purchase
Transaction Agreement.

“Gateway Services Agreement” means the VeriSign Gateway Services Agreement dated
as of January 31, 2007, between VeriSign, the Netherlands Joint Venture and the
U.S. Joint Venture.

“Governmental Authority” means (a) any nation or government or governmental or
regulatory body thereof, or political subdivision thereof, whether federal,
state, local or foreign, or any agency, instrumentality or authority thereof, or
any court or arbitrator (public or private) or any other entity exercising
executive, judicial, legislative, regulatory or administrative functions of or
pertaining to regulation or to government; and (b) any European Institution.

“Jamba Mobile Holdings” means Jamba Mobile Holdings GmbH Co KG, a German limited
liability partnership, a wholly-owned indirect subsidiary of the Netherlands
Joint Venture.

“Jamba Mobile Holdings Note” means the promissory note of Jamba Mobile Holdings
payable to VeriSign Swissco.

 

22



--------------------------------------------------------------------------------

“Joint Venture Agreement” means the Joint Venture Agreement of Netherlands
Mobile Holdings C.V., dated January 31, 2007, between News Corporation,
VeriSign, Fox Dutch Mobile, VeriSign Netherlands Mobile Holdings and the
Netherlands GP.

“Knowledge” means (a) with respect to the VeriSign Parties, the actual knowledge
of Charles Meyers, Chris O’ Sullivan and Thomas Indelicarto, and (b) with
respect to any of the Fox Parties, the actual knowledge of Mark Anderson, Jamie
Samson and Brian Wynne.

“Larry Friedman Letters” means the letter, dated April 16, 2008, from Larry B.
Friedman, counsel to VeriSign, to the Chief Executive Officer of the Netherlands
Joint Venture and the following letter, dated May 20, 2008, from Larry B.
Friedman to the Chief Executive Officer of the Netherlands Joint Venture and the
Chief Executive Officer of the U.S. Joint Venture attached as Exhibit D.

“Law” means all foreign, federal, state and local laws, statutes, codes,
ordinances, rules, regulations, resolutions and Orders.

“Legal Proceeding” means any judicial, administrative or arbitral actions, suits
or proceedings (public or private) by or before a Governmental Authority or
arbiter.

“Liability” means any debt, liability or obligation (whether direct or indirect,
absolute or contingent, accrued or unaccrued, known or unknown, liquidated or
unliquidated, or due or to become due) and including all costs and Expenses
relating thereto.

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, lease, charge, option, right of first refusal, easement, servitude,
transfer restriction, encroachment, reservation, municipal bond, or other
restriction of any kind, including, but not limited to, liens (Pfandrechte),
life interest (Niessbrauch), trust agreements (Treuhandverhältnisse), silent
partnerships (stille Beteligungen) or sub-participations (Unterbeteiligungen),
but excluding any such lien, encumbrance, option, right of first refusal,
transfer restriction or other restriction of any kind arising under the
Formation Agreement, the Joint Venture Agreement, the LLC Agreement and/or the
articles of association of the Netherlands GP and/or created by corporate and
partnership Laws applicable to the Netherlands Joint Venture, the U.S. Joint
Venture and the Netherlands GP.

“LLC Agreement” means the Limited Liability Company Agreement of US Mobile
Holdings, LLC, dated as of January 31, 2007, by and among Fox Mobile Holdings,
News Corporation, VeriSign Holdings, VeriSign, and the U.S. Joint Venture.

“Order” means any order, injunction, judgment, decree, determination, ruling,
writ, assessment or arbitration or other award of a Governmental Authority.

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Authority.

 

23



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

“Purchase Transaction Agreements” means this Agreement, First Amendment to
Gateway Services Agreement, the Amended and Restated Limited Partnership
Agreement of the Netherlands Joint Venture, the Amended and Restated LLC
Agreement of the U.S. Joint Venture and the Amended and Restated Articles of
Association of the Netherlands GP.

“Schedules” means the schedules to this Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“Subsidiary” means, with respect to any Person, (a) a corporation a majority of
whose capital stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
is, at the date of determination thereof, beneficially owned by such Person, by
one or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries thereof or (b) any other Person (other than a corporation),
including a joint venture, a general or limited partnership or a limited
liability company, in which such Person, one or more Subsidiaries thereof or
such Person and one or more Subsidiaries thereof, directly or indirectly, at the
date of determination thereof, beneficially own at least a majority of the
ownership interests entitled to vote in the election of directors, managers or
trustees thereof (or other Persons performing such functions) or act as the
general partner or managing member of such other Person.

“VeriSign Interests” means the VeriSign Netherlands JV Interests, the VeriSign
Netherlands GP Interests and the VeriSign U.S. JV Interests.

“VeriSign Managers” means the current or former members of the board of managers
of the Netherlands Joint Venture, the U.S. Joint Venture and the Netherlands GP,
as applicable, appointed by the VeriSign Parties, pursuant to the Joint Venture
Agreement, the LLC Agreement and the articles of association of the Netherlands
GP, respectively. A list of the VeriSign Managers holding office as of the date
of this Agreement is set forth on Schedule B.

“VeriSign Parties” means VeriSign and any of its Affiliates party to any
Purchase Transaction Agreement.

“VeriSign Personnel Services Agreement” means the Personnel Services Agreement
effective as of January 31, 2007, by and between VeriSign, the U.S. Joint
Venture and the Netherlands Joint Venture.

 

24



--------------------------------------------------------------------------------

(b) Terms Defined Elsewhere in this Agreement. For purposes of this Agreement,
the following terms have the meanings set forth in the sections indicated:

 

Agreement

   Preamble

Closing

   2.1

Closing Date

   2.1

Competing Business

   5.4(a)

Fox

   Preamble

Fox Documents

   4.2

Fox Dutch Mobile

   Preamble

Fox Mobile Holdings

   Preamble

Fox Purchasing Entities

   Preamble

Fox Released Matters

   5.7(b)

Fox Released Parties

   5.7(b)

Fox Released Party

   5.7(b)

Governmental Approval

   3.3(b)

January 2008 Claim

   5.6(a)

Joint Ventures

   Preamble

Loss

   5.9(a)

Netherlands GP

   Preamble

Netherlands GP Purchase Amount

   1.1(b)

Netherlands Joint Venture

   Preamble

Netherlands JV Purchase Amount

   1.1(a)

Prohibited Period

   5.4(a)

Provisional Items

   1.3

Purchase Price

   1.1

Purchase Transactions

   1.1

Records

   5.12

Secondary B-to-B Business Services

   5.4(a)

Settlement Payment Amount

   1.2

Third Party Claim

   5.9(c)

U.S. Joint Venture

   Preamble

U.S. JV Purchase Amount

   1.1(c)

VeriSign

   Preamble

VeriSign Documents

   3.2

VeriSign Holdings

   Preamble

VeriSign Netherlands GP Interests

   1.1(b)

VeriSign Netherlands JV Interests

   1.1(a)

VeriSign Netherlands Mobile Holdings

   Preamble

VeriSign Released Matters

   5.6(b)

VeriSign Released Parties

   5.6(b)

VeriSign Released Party

   5.6(b)

VeriSign Selling Entities

   Preamble

VeriSign Swissco

   Preamble

VeriSign U.S. JV Interests

   1.1(c)

 

25



--------------------------------------------------------------------------------

(c) Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:

Calculation of Time Periods. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

Exhibits/Schedules. The Exhibits and Schedules to this Agreement are an integral
part of this Agreement and are hereby incorporated herein and made a part hereof
as if set forth herein. Any capitalized terms used in any Schedule or Exhibit
but not otherwise defined therein shall be defined as set forth in this
Agreement. The specific disclosures set forth in the Schedules shall be
organized to correspond to a specific section reference in this Agreement to
which the qualifying and correspondingly numbered disclosure relates, together
with appropriate cross references when disclosure is applicable to other
sections of this Agreement, and any disclosure set forth in one section of the
Schedules shall apply to (A) the representations and warranties contained in the
Section of this Agreement to which it corresponds in number, (B) the
representation and warranties to which it is referred by cross reference and
(C) any other representation or warranty to the extent it is reasonably apparent
from the wording of such disclosure that such disclosure is intended to qualify
such representation or warranty.

Dollars. Any reference in this Agreement to “$” or dollars shall mean U.S.
dollars.

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings. The provision of the Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Article”, “Section” or other subdivision or any “Schedule” are to the
corresponding Article, Section or other subdivision of, or Schedule to, this
Agreement unless otherwise specified.

Herein. The words such as “herein,” “hereinafter,” “hereof,” “hereunder” and
“hereto” refer to this Agreement as a whole and not merely to a subdivision in
which such words appear unless the context otherwise requires.

Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

FOX ENTERTAINMENT GROUP, INC. By:   /s/ Michael Bunder   Name:   Michael Bunder
  Title:   Senior Vice President FOX US MOBILE HOLDINGS, INC. By:   /s/ Jamie
Samson   Name:   Jamie Samson   Title:   Executive Vice President US MOBILE
HOLDINGS, LLC By:   /s/ Jamie Samson   Name:   Jamie Samson   Title:   Executive
Vice President FOX DUTCH MOBILE B.V. By:   /s/ A.E.M. van der Zagt   Name:  
A.E.M. van der Zagt   Title:   Managing Director JAMBA NETHERLANDS MOBILE
HOLDINGS GP B.V. By:   /s/ Mauro Montanaro   Name:   Mauro Montanaro   Title:  
Chief Executive Officer

[SIGNATURE PAGE TO PURCHASE AND TERMINATION AGREEMENT]



--------------------------------------------------------------------------------

NETHERLANDS MOBILE HOLDINGS C.V.

By:

  JAMBA NETHERLANDS MOBILE HOLDINGS GP B.V.   Its: General Partner By:   /s/
Mauro Montanaro   Name:   Mauro Montanaro   Title:   Chief Executive Officer
VERISIGN, INC. By:   /s/ D. James Bidzos   Name:   D. James Bidzos   Title:  
Chief Executive Officer VERISIGN US HOLDINGS, INC. By:   /s/ Richard H. Goshorn
  Name:   Richard H. Goshorn   Title:   Secretary VERISIGN NETHERLANDS MOBILE
HOLDINGS B.V. By:   /s/ Alf Tuvesson   Name:   Alf Tuvesson   Title:   Managing
Director VERISIGN SWITZERLAND S.A. By:   /s/ Alf Tuvesson   Name:   Alf Tuvesson
  Title:   Managing Director

[SIGNATURE PAGE TO PURCHASE AND TERMINATION AGREEMENT]